DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.  Claim(s) 1-3, 5-7, 9, 11-13, 15, 17-18, and 20-25 is/are pending and under examination.
Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 2/11/22.
Examiner attempted to contact Applicant on 6/10/22, per their request for an interview in their reply on 4/12/22, but the Attorney-of-Record did not answer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-7, 9, 11-13, 15, 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 recite(s) the limitation "configuring a data processing system, comprising at least one processor and at least one memory, with a student understanding cognitive assessment computing system stored in the at least one memory and executed by the at least one processor”.  However, the term “configuring” in this context renders the claim indefinite, as it could reasonably have an infinite number of meanings.  The claim merely states that phrase “configuring a data processing system […] with a student understanding cognitive assessment computing system, but is silent both in the claims and specification as to how the data processing system is configured.  Therefore, claim 1 is indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-3, 5-7, 9, 11-13, 15, 17-18, and 20-25 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 recite(s) the limitation "configuring a data processing system, comprising at least one processor and at least one memory, with a student understanding cognitive assessment computing system stored in the at least one memory and executed by the at least one processor”.  However, the term “configuring” in this context is not further defined, not does it have a plain and customary meaning with respect to configuring of a data processing system with a student understanding cognitive assessment computing system as recited in the claims.  The written description refers to such configuring in the same result-based manner, but is silent as to any specific details for how the data processing system is actually configured with this system.  Therefore, the written description requirement is not met.
Claim(s) 1 (and similarly 11 and 20) recite(s) the limitation "generating, by the cognitive engine using natural language processing (NLP) techniques, an answer to the question with a calculated error of randomized magnitude from relevant topic content initially ingested by the student understanding cognitive assessment computing system ".  Although the written description refers to the term “natural language process (NLP) techniques”, this claimed function requires an algorithm which is not disclosed (e.g., the necessary steps and/or flowcharts) in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. In this case, the specification is silent as to any algorithm defining the natural language process techniques, including any steps to achieve the claimed result of generating an answer to the question with a calculated error of randomized magnitude from relevant topic content initially ingested by the student understanding cognitive assessment computing system.  Therefore, the written description requirement is not met. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-3, 5-7, 9, 11-13, 15, 17-18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1: The claimed invention is either to a method, computer-readable medium, or system, and thus fall under one of the four statutory categories (i.e., either a product or process). 
STEP 2A, Prong 1: The claim(s) recite(s) a series of steps which are practically performed by mental process and/or certain methods of organizing human activity comprising configuring a student understanding cognitive assessment; ingesting course content on a topic-by-topic basis as per a syllabus structure to map question/answer content with the course content according to topic; prompting the student to complete a review of a portion of the course content and recording a start time for the student to review the portion of the course content; responsive to the student completing the review of the portion of the course content, recording a stop time for the student to review the portion of the course content, establishing a time spent value based on the recorded start time and the recorded stop time, and prompting the student to generate a set of questions associated with a topic associated with the portion of the course content based on the student's understanding of the portion of the course content; for each question generated by the student; recording a time taken value representing a time taken by the student to generate the question; determining a comprehension score based on the question's content and intent; responsive to the comprehension score being below a predetermined acceptance level, prompting the student to rephrase the question or ask another question; Page 2 of 18 Alapati et al. - 16/655,701responsive to the comprehension score being at or above the predetermined acceptance level and below a predetermined decisive level, prompting the student with a validation question or a confirming question; and responsive to the comprehension score being at or above the predetermined decisive level, generating an answer to the question with a calculated error of randomized magnitude from relevant topic content initially ingested and prompting the student to assess the generated answer to the question, wherein the student's assessment to the generated answer to the question comprises an evaluation score and feedback that indicates what is missing in the answer or what is wrong in the answer; and responsive to the student assessing each answer to each question in the set of questions, establishing a final understanding score value for the set of questions based on the assessment provided by the student indicating an understanding of the portion of the course content by the student, wherein the final understanding score value is comprised of a set of understanding score values for each question generated by the student and wherein each understanding score value is established by: determining a question quotient value based on the comprehension score and the time taken value; determining an evaluation quotient value based on the calculated error of randomized magnitude, the evaluation score, and an evaluation quotient value based on the feedback provided by the student; and establishing the understanding score value utilizing the question quotient value and the evaluation quotient value; wherein the completion of the review of the portion of the course content is indicated by at least one of the student reaching an end of the portion of the course content or receiving a notification direct from the student; wherein the predetermined acceptance level indicates that the student understanding cognitive assessment is unable to determine an answer for the question based on a training of the student understanding cognitive assessment on the portion of the course content; wherein the predetermined decisive level indicates that the student understanding cognitive assessment is able to determine an answer for the question but further clarification is required; wherein the calculated error of randomized magnitude introduces into the answer one or more of an omission of core entities, an omission of core terms, a modification of core entities, or a modification of core terms; and generating a correctness of score value based on a comparison of the evaluation score and the calculated error of randomized magnitude; and generating a correctness of comments value based on a comparison of the feedback provided by the student and one or more of the core entities omitted from the answer, the core terms omitted from the answer, the core entities modified in the answer, or the core terms modified in the answer introduced into the answer.  Each of the steps above can be practically performed through mental process, such as a teacher observing a student, evaluating the student, and coming to a judgement or opinion based on the evaluation, and through certain methods of human activity, including an interpersonal interaction or manner of teaching or following instructions by a teacher and one or more students.  Thus, the claimed steps above amount to a combination of mental processes and human activity.  Note that even if most humans would use a physical aid (e.g., pen and paper and calculator) to help them complete some of the recited steps, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of a computing system in this claim negate the mental nature of this limitation because the claim here merely uses the computing system as a tool to perform the otherwise mental process. Id. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2: This judicial exception is not integrated into a practical application because the additional elements (i.e., configuring a data processing system, comprising at least one processor and at least one memory, with a student understanding cognitive assessment computing system stored in the at least one memory and executed by the at least one processor; a computer program product comprising a computer readable storage medium having a student understanding cognitive assessment computing system stored therein, wherein the student understanding cognitive assessment computing system executes on a data processing system and causes the data processing system to perform the steps identified as an abstract idea above; and a data processing system comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory has a student understanding cognitive assessment computing system stored therein, wherein the student understanding cognitive assessment computing system executes on the at least one processor and causes the at least one processor to perform the steps identified as an abstract idea above; appending the term computing system to the cognitive assessment; defining the steps identified as an abstract idea above as performed by a scoring engine of or by a cognitive engine within the student understanding cognitive assessment computing system, or by a cognitive engine using natural language processing (NLP) techniques; requesting or receiving information via a user interface; and storing or recording information in an evaluation database; and defining the course content as video-based, audio-based, or via a user interface) do not integrate the abstract idea into a practical application.  The recited computing system and associated elements are recited so generically (no details whatsoever are provided other than identifying each additional element above by name in conjunction with the result-based function) that they represent no more than mere instructions to apply the judicial exceptions to a particular field of use or technological environment, i.e., a computer, using audio or video-based course content, and using a user interface to interact with the user.  Despite the recitation of these additional elements defining the particular field of use in a computer system, the elements defining the computer system do not constitute a particular machine, or improvement thereof, as evidenced by Applicant’s specification which defines the computer constructs as “executing on general purpose hardware, software instructions stored on a medium” (par. 0017; 0019; 0026) and “computing device elements generally known in the art” (par. 0055).  Moreover, the specification discloses known prior art student understanding cognitive assessment computing systems as including the IBM Watson system (par. 0050) and that there may be hundreds or even thousands of reasoning algorithms applied, each of which performs different analysis, e.g., comparisons, natural language analysis, lexical analysis, or the like, and generates a score (par. 0053).  Examiner notes that the specification does not clearly disclose or provide specific algorithms form among the thousands that may be applied.  This applies to each independent claim preamble as well, which recited generically recited data processing systems comprising processor, memory, and computer-readable medium, merely configured to perform the abstract idea identified in prong 1 above.  The recitation of a user interface for receiving user input amounts to merely insignificant pre or extra solution activity, which again is merely identified by name with no further details whatsoever beyond merely used for data input or output (i.e., prompt the student to complete a review of a portion of the course content or receiving a notification direct from the student), and thus also not a particular machine or improvement to user interface technology.  Additionally, the claims defining the generating of an answer using natural language processing (NLP) techniques are lacking any specific way an NLP is used to generate the answer including any technical details.  Although Natural Language Processing techniques are not simply a generic computer, they are a known technique in computer (the branch of artificial intelligence or AI—concerned with giving computers the ability to understand text and spoken words in much the same way human beings can), and the claims do not provide any specific type of Natural Language Processing technique to apply.  The claim merely attaches the term generally to the generating step.  The specification refers to this term only twice (par. 0049 and 0052), in the same general terms.  Thus, the recitation of Natural Language Processing techniques provides little more than an unspecified set of rules for generating an answer with a calculated error of randomized magnitude from relevant topic content initially ingested by the student understanding cognitive assessment.  As such, the limitation does not amount to a particular machine or improvement in computer technology.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the data processing system and user interface does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Thus, the recitation of these additional elements, individually and in combination, do not amount to a particular machine or improvement in computer functionality or other technology. Thus, the claims do not recite elements that integrate the abstract idea into a practical application that is more than the abstract idea itself. Instead, the claims recite conventional components that are used to apply the abstract algorithms.  Therefore, the claims are directed to an abstract idea.
STEP 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited at a high level of generality, and lack any further detail that could reasonably be interpreted as a particular machine or improvement to conventional computer functionality or other technology.  Rather, the function provided by generically recited computer constructs is interpreted as well-understood, routine and convention, as evidenced by the specification of the present application which describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known (e.g., discloses “executing on general purpose hardware, software instructions stored on a medium” (par. 0017; 0019; 0026) and “computing device elements generally known in the art” (par. 0055); as well as merely defining the same additional elements by name alone, and with no technical detail defining the Natural Language Processing techniques  (par. 0049; 0052, in addition to using standard computer technology, neither the instant claims nor specification recite anything unconventional regarding the types of “natural language” techniques to be employed)) that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  Rather, the specification discloses known prior art student understanding cognitive assessment computing systems as including the IBM Watson system (par. 0050) and that there may be hundreds or even thousands of reasoning algorithms applied, each of which performs different analysis, e.g., comparisons, natural language analysis, lexical analysis, or the like, and generates a score (par. 0053), thus further evidencing the fact that these additional elements are recited for their well-known, routine and conventional functionality.  Moreover, the claimed computer environment, which is recited at the outset of the claims or in a generic fashion (i.e., by a scoring engine or by a cognitive engine or via a user interface) is interpreted as mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), which the courts have held to not be sufficient to show an improvement in computer-functionality.  Additionally, the recitation of a user interface for merely information input or output amounts to insignificant pre or post solution activity based on the lack of any further detail which could be reasonably interpreted as a particular user interface or improvement in user interface technology.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Additionally, storing and retrieving information in memory, as recited in the present claims, has been held by the courts to be well-understood, routine and conventional computer functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-3, 5-7, 9, 11-13, 15, 17-18, and 20-25 are not directed to patent eligible subject matter.
RESPONSE TO ARGUMENTS
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.
In response to Applicant's argument (Applicants assert that the claims are unambiguous about the method being performed by a specifically configured data processing system with instructions executed by at least one processor to configure the at least one processor to implement a student understanding cognitive assessment computing system. One cannot implement a student understanding cognitive assessment computing system comprising a user interface, a cognitive engine, and a scoring engine entirely in the human mind),  Examiner respectfully disagrees and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  The claims are silent as to any specific technical detail regarding how the physical hardware is configured to perform the result-based functions.  Rather, the claims merely append the generic computer system to the steps to be performed, which but for the recitation of the generic physical hardware, are practically performed by mental process and/or certain methods of organizing human activity as set forth in the rejection above.  Examiner concedes that the physical hardware claimed is not an abstract idea, nor does a person’s mind have the generic physical hardware claimed, but these additional elements are addressed under Step 2A, Prong 2 in the rejection above, which merely limit the abstract idea to a field of use, with no further technical detail which amount to a practical application of the abstract idea.  That is, the current claims simply use the computer hardware and corresponding software as tools to perform a mental process.  Therefore, the Applicant’s argument is not persuasive.
In response to Applicant's argument (Applicants assert that the additional elements do integrate the alleged abstract idea into a practical application because the additional elements implement the alleged judicial exception with a particular machine or manufacture that is integral to the claim. The claimed student understanding cognitive assessment computing system, user interface, cognitive engine, and scoring engine are software executing on general-purpose computer, thus reciting a special-purpose computer. See In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, 'the disclosed Page 13 of 18Alapati et al. - 16/655,701  structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm."' (quoting WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999))). The Office Action states that the recited computing system is recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. Applicants respectfully disagree. The claims do not recite the inclusion of generic computing components as form-over-substance or as a mere drafting effort. Rather, the claims are directed to computerized cognitive systems for student assessment. Paragraphs [0030]-[0040] of the specification are directed to an automated approach to computer understanding of content and scoring of user-generated content. It is unreasonable to interpret the claim as covering these functions entirely in the human mind or using pen-and-paper, because the only embodiments described are specific to computerized cognitive systems that employ natural language processes and machine learning. The Examiner's interpretation is akin to saying a cotton gin is a mental process or certain method of human activity because a human can separate cotton from seeds and the cylinder and wires that comprise the cotton gin are recited at a high level of generality. Such an interpretation fails to recognize that configuring a machine to do what was previously done manually is an inventive concept. See BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. 2016).  A specifically configured data processing system is much more than a cylinder and wires. For example, a hard drive is a cylinder providing a substrate on which information is stored, and a computer system includes hundreds of wires. The facts are the same, because both inventions use components that were generally well-known but were configured to provide functionality that did not exist before. In other words, the inventions do not use the components as a tool but rather configure the components into a new tool. The fact that the instant invention is implemented within a computer does not provide a license to discriminate against the invention as being an abstract idea that is not a thing under the sun made by man), Examiner respectfully disagrees and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). The claimed student understanding cognitive assessment computing system, user interface, cognitive engine, and scoring engine are software executing on general-purpose computer, which are addressed above under Step 2A, Prong 2 and Step 2B, are appended to the steps identified as an abstract idea, with no further technical detail which amount to a particular machine or manufacture.  Moreover, the rejection provides pinpoint citations to the Applicant’s specification illustrating the additional elements amount o generic, general-purpose, and/or commercially available systems, with no further technical detail defining them in a meaningful manner which amounts to a particular machine or technical improvement.  Rather, these additional elements are recited at such a high level of generality, in both claims and specification, they are interpreted as merely a tool to perform the mental process, and do not include any further detail defining the structure of the additional elements which could be reasonably interpreted as a particular machine, nor any particular rules which define the underlying functionality.   Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  Although Applicant asserts that the claims are directed to an automated approach to computer understanding of content and scoring of user-generated content, the method is defined by result-based limitations.  Moreover, the claims and spec are silent as to any specific algorithm for achieving these results claimed.  Rather, the specification (par. 0053) states “There may be hundreds or even thousands of reasoning algorithms applied”, but does not actually disclose even one of those hundred or thousands of algorithms.  Likewise, the specification refers to “natural language process” and “machine learning” logic or process by name alone, and is completely silent as to any further detail defining what that logic or processes entail.  Finally, Applicant’s analogy of the present claims to a cotton gin are not persuasive.  First, the cotton gin hypothetical proposed by Applicant is not analogous to the present claims, which is a computer-based method, nor are they based on any precedent in the law.  As stated before, the claims do not state how the physical has been configured, but instead recite the configuring in a result-based manner by reciting each result to be achieved in conjunction with a generic computer element.  And unlike Bascom, the claims do not provide any non-conventional and non-generic arrangement of components that are individually well-known and conventional, but instead are completely silent as to an arrangement of components.  Therefore, the Applicant’s argument is not persuasive.Alapati et al. - 16/655,701
In response to Applicant's argument (The Final Office Action states that it would not be possible or practicable for a person to perform the function of separating cotton from seeds without the specific structure of the cotton gin. Applicants respectfully disagree. Humans separated cotton from seeds long before the invention of the cotton gin. Similarly, teachers assessed student understanding manually in various ways before the present invention; however, the present invention provides a specifically configured computer tool for assessing student understanding using recorded times, scoring engines, and natural language processing (NLP) in a manner that is different from the manual process), Examiner respectfully disagrees and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  Again, the cotton gin hypothetical proposed by Applicant is not analogous to the present claims, which is a computer-based method, nor are they based on any precedent in the law.  And as previously stated, the claims do not provide any technical detail for how the physical hardware/software is configured.  Instead, the claims, and specification, refer to generic components described as general-purpose and/or commercially available prior art systems (see rejection above, for specific pinpoint citations).  Thus, but for the generic recitation of the physical hardware, a human could reasonably perform each step by mental process and/or through an interpersonal interaction.  Furthermore, there is no evidence of record that any of the steps required to assess a user understanding requires anything other than conventional and routine data process, which could be reasonably performed by observation and evaluation using pen and paper to record and perform. Therefore, the Applicant’s argument is not persuasive.

In response to Applicant's argument (In the instant case, it is a trivial matter for a human mind to determine whether a student understands course content based on questions asked, for example. It is another matter entirely to configure a computer to perform these activities. It is still another matter to configure a computer to generate answers to questions that contain a predetermined level of error and to assess a student's analysis of the computer-generated answers. To do so requires data structures and logic that record start and end times, determine scores, compare scores to thresholds, and combine values in a particular way. On May 19, 2016 the Deputy Commissioner for Patent Examination Policy, Robert W. Bahr, based on the decision rendered in Enfish, LLC v. Microsoft Corp., issued a Memorandum (hereafter referred to as the "Enfish Memorandum") to the Patent Examining Corps revising the manner by which Patent Examiners are to evaluate step 2A of the previous Alice guidelines when evaluating computer related inventions (see attached copy of the Enfish Memorandum). In the Enfish Memorandum, the Deputy Commissioner specifically states: The Federal Circuit in Enfish stated that certain claims directed to improvements in computer-related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriate claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract. Therefore, an examiner may determine that a claim directed to improvements in computer-related technology is not directed to an abstract idea under Step 2A of the subject matter eligibility examination guidelines (and is thus patent eligible), without the need to analyze the additional elements under Step 2B. In particular, a claim directed to an improvement to computer-related technology Page 15 of 18Alapati et al. - 16/655,701(e.g., computer functionality) is likely not similar to claims that have previously been identified as abstract by the courts. [emphasis added] The Enfish Memorandum goes on to explain that, in the Enfish case, in order to determine if the improvement made by the claimed invention was directed to an improvement in the computer capabilities or directed instead to an abstract idea "for which computers are invoked merely as a tool," the court looked to the specification to see what the nature of the improvements were. The court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements and noted that the improvement does not need to be defined by reference to "physical" components. Instead the improvement was defined by logical structures and processes. The Federal Circuit found that the claims in Enfish were not ones in which general- purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea (under Step 2A). The Enfish Memorandum summarizes the above by stating: The fact that a claim is directed to an improvement in computer- related technology can demonstrate that the claim does not recite a concept similar to previously identified abstract ideas.  Applicants respectfully submit that the present claims recite an improvement to computer- related technology with regard to cognitive student assessment. This is not simply an abstract idea, but is an improvement rooted in computer technology and directed to solving a problem in the software arts. The additional elements provide an improvement in the functioning of a computer, or an improvement to other technology or technical field), Examiner respectfully disagrees and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  Applicant’s argument regarding a specifically configured computer have been addressed in the response to arguments above, and thus incorporated herein by reference.  Moreover, the process of generate answers to questions that contain a predetermined level of error and to assess a student's analysis of the generated answers including record start and end times, determine scores, compare scores to thresholds, and combine values in a particular way is reasonably performed by mental process, and requires no data structures or logic to perform.  Moreover, the claims are silent as to any specific data structures or logic, but instead refer to these steps in a result-based manner, providing no further technical detail.  Thus, Applicant’s argument is not commensurate in scope with the claimed invention.  Finally, Applicant’s assertion the claims provide an improvement to computer-related technology  or other technology is conclusory, and not supported by the claims which merely recite the additional elements at a high level of generality, thus not adding meaningful limitations beyond generally linking the abstract idea to a field of use.  The claimed software product does not teach a technical improvement in a computer processor or even in a Question and Answer software system, but rather uses the computer as a tool to perform data analysis.  Therefore, the Applicant’s argument is not persuasive. 
In response to Applicant's argument (A human mind does not require recording start and end times to determine time spent value and a time taken value, determining a comprehension score and comparing the comprehension score to a hierarchy of thresholds, and determining a final understanding score. Furthermore, a human mind would not, as a practical matter, record a time taken value representing a time taken by the student to generate the question in the evaluation database; determine a comprehension score based on the question's content and intent; responsive to the comprehension score being below a predetermined acceptance level, 16 of 18Alapati et al. - 16/655,701 prompt the student to rephrase the question or ask another question; responsive to the comprehension score being at or above the predetermined acceptance level and below a predetermined decisive level, prompt the student with a validation question or a confirming question; and responsive to the comprehension score being at or above the predetermined decisive level, generating, by the cognitive engine using natural language processing (NLP) techniques, an answer to the question with a calculated error of randomized magnitude from relevant topic content initially ingested by the student understanding cognitive assessment computing system and prompt the student to assess the generated answer to the question, wherein the student's assessment to the generated answer to the question comprises an evaluation score and feedback that indicates what is missing in the answer or what is wrong in the answer. Still further, a human mind would not, as a practical matter, determining a question quotient value based on the comprehension score and the time taken value; determining an evaluation quotient value based on the calculated error of randomized magnitude, the evaluation score, and an evaluation quotient value based on the feedback provided by the student; and establishing the understanding score value utilizing the question quotient value and the evaluation quotient value. These are activities that only make sense in the context of configuring a student understanding cognitive assessment computing system to perform student understanding assessment without intervention by a human assessor. These are functions that are performed to improve the computer understanding of student comprehension. Therefore, the claims recite additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception), Examiner respectfully disagrees and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  Applicants argument that a human mind “does not require” or “would not, as a practical matter” perform the steps recited is both irrelevant to the analysis under 101, and is inaccurate, as each of these steps identified by Applicant can be practically performed by a human through mental process, by observing, recording information by pen and paper, and evaluating by thinking.  Again, Applicant’s assertion that these steps, which encompass the abstract idea, somehow improve the functionality of the computer system is not supported by facts or evidence.  Here, while the claims recite a specific abstract idea implemented in software, that software does not alter the computer itself, but rather falls into the category of methods “that can be performed by human thoughtalone . .. and is not patent-eligible under § 101.” CyberSource, 654 F.3d at 1373, 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  Therefore, the Applicant’s argument is not persuasive.
In response to Applicant's argument (Furthermore, a student understanding cognitive assessment computing system, user interface, cognitive engine, and scoring engine are not generic computer components, such as a memory, arithmetic logic unit, graphics processing unit, etc. One cannot buy an off-the- shelf computer that comprises a student understanding cognitive assessment computing system, user interface, cognitive engine, and scoring engine. Therefore, the components recited in claim 1, for example, transform a general-purpose computer into a special-purpose computer. In other words, the claims do not merely recite a plurality of functions and then say "apply it" to a general-purpose computer. Rather, the claims specifically configure the data processing system to perform functions that the data processing system did not perform before), Examiner respectfully disagrees and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  Although Applicant argues the system is not available to purchase off-the-shelf, this is not relevant to the analysis under Step 2A, prong 2 and Step 2B, the courts have made it clear that the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea.  The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").  However, Applicant’s specification actually does provide evidence that certain components, including the student understanding cognitive assessment computing system is a prior art, and commercially available, system (see par. 0050, IBM Watson). Additionally, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008), as is the case here and addressed in detail above.  Applicant’s argument that these additional elements are somehow specifically configured to perform the claimed steps is not commensurate in scope with the actual claim language, which does not define how any physical component is “configured” to perform.  Instead, the specification refers to hundreds if not thousands of potential algorithms that may be employed, but is actually silent as to defining a single algorithm (par. 0053).  Therefore, the Applicant’s argument is not persuasive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715